PER CURIAM.
Appellant brought this appeal from a final judgment quieting title to a certain tract of realty in favor of appellees. This action initially commenced with appellant’s filing an action for adverse possession with color of title. Appellees subsequently filed a counterclaim seeking a final judgment quieting their title to the land in question. At the close of appellant’s presentation of his case at trial, the court allowed appellant to amend his action to add' a claim for adverse possession based on the establish-., ment of a boundary by acquiescence. At the conclusion of the nonjury trial, the court found that appellant had failed to establish the allegations of his complaint; that appellees had established the allegations of their counterclaim; and thus adjudged that appellees are the fee simple owners of the property at issue, as described in the final judgment, and quieted appel-lees’ title thereto. Appellant’s motion for rehearing was denied, and this appeal ensued.
While this case first gave us pause, involving several complex issues of fact and law which required a thorough study of the record and briefs submitted herein, we are of the view that the trial court was correct in its findings of fact and conclusions of law. No reversible error is apparent.
In view whereof, the final judgment appealed from should be, and it is hereby, affirmed.
McNULTY, Acting C. J., and GRIMES and OTT, JJ., concur.